PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/233,913
Filing Date: 27 Dec 2018
Appellant(s): Dawes et al.



__________________
Gabriel T. Applegate
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 09/10/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/17/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


(2) Response to Argument
Appellant's arguments with respect to Claims 10 and 17, filed 09/10/2021, have been fully considered but they are not persuasive. Appellant argues in substance:

a.  Herrod (US PGPUB 2003/0065784) fails to disclose, teach, or suggest “receiving, by a first computing device, a request for data associated with a network device... associated with a premises management system located at a premises, wherein the first computing device is located external to the premises;” and “sending, by the first computing device and to a second computing device associated with the premises management system and located at the premises, one or more calls using an application programming interface (API) associated with the second computing device, wherein the one or more calls indicate the request for data associated with the network device” (emphasis added).
i.  The Examiner respectfully disagrees.  As an initial matter, the claim provides no language for it to prohibit the “second computing device” to also act as the “network device”.  That is, if a “first computing device” were to receive a request for data associated with a “network device”, that “network device” can also be a “second computing device” given the claim language.  There is no language in the claim that positively requites for the “second computing device” and the “network device” to be separate from each other.  Note that, per the claim language, the “network device” and the “second computing device” are both “associated with the premises management system and located at the premises”.  Per the claim language, the following diagram replicates the argued method steps:

[AltContent: rect]


[AltContent: arrow][AltContent: rect]










	
The Examiner notes that, as claimed, there is no positive language that separates or specifically distinguishes the “network device” from the “second computing device” in a way that prohibits for the applied prior art to treat these two elements as one and the same provided that all the functions and characteristics of the claimed language are met.  In this case, the “first computing device” could receive a request for data associated from a “second computing device” provided that the “second computing device is a “networked” one and provided that the “second computing device is “associated with the premises management system and located at the premises” which again, is a characteristic shared by both the “network device” and the “second computing device”.  In essence, the following flow chart describes this scenario as one that reads over the claimed language when taken into its broadest reasonable interpretation:




[AltContent: rect][AltContent: arrow][AltContent: rect]

















Having defined and clarified this as a possible reasonable interpretation for the prior art to meet the argued limitations, the Examiner respectfully submits that Herrod (US PGPUB 2003/0065784) discloses these features.  More specifically, Herrod discloses a software module that establishes virtual sockets in the respective remotely located computers and, in response to each connection request (i.e. one or more calls) by an application for transferring data between computers (i.e. request for data), determines the most suitable channel and corresponding virtual sockets in each computer to enable a connection between the application in the first computer (i.e. first computing device) and a second application in the second computer (i.e. network device/second computing device) over the external communication link (P0026).  Herrod further discloses a virtual socket API to interface to standard commercially available communication interface APIs in the computer, and in response to each connection request (i.e. one or more calls) by the first application, for processing and transferring data (i.e. P0030).  Herrod further provides for a method of maintaining connectivity and synchronization of data from a first application resident in a first mobile computer (i.e. first computing device) to a second application resident in a second computer (i.e. network device/second computing device) wherein the data is transmitted over a data communications network including a plurality of stationary access points and at least one communications controller in communication with the access points, and a plurality of remote mobile computers, at least some of the mobile computers being capable of communicating with at least two of the access points when located within a predetermined range therefrom and being normally associated with and in communications with a single one of such access points, each computer having a unique user address, the steps include establishing communication and association between a first mobile computer (i.e. first computing device) with a first access point and with said communications controller associated with such access point through an associated port of the communications controller; registering the user address of said first mobile computer (i.e. first computing device) with said communications controller; utilizing the communications controller for processing messages destined for the first mobile computer and transferring such processed messages through the communications controller to the associated access point and the first mobile computer; establishing a first virtual and real sockets in the first computer (i.e. first computing device) in response to each connection request (i.e. one or Fig 5 and P0035).  As to the API, Herrod further describes its purpose with respect to communication tasks when stating that “the virtual socket API, as provided in the present invention, enables re-establishment of communication between application programs through a new socket and new physical communications channel. More specifically, a new or virtual socket is established in the remote computer which replaces the physical socket over which the application program has utilized formerly for communication. P0088).  As such, for all the reasons provided above, the Examiner respectfully submits that Herrod discloses the argued limitations and that the rejection of Claims 10 and 17 is valid and proper.


Respectfully submitted,
/ORLANDO BOUSONO/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        12/30/2021

Conferees:
/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685                                                                                                                                                                                                        
/STEVEN LIM/Supervisory Patent Examiner, Art Unit 2688  

                                                                                                                                                                                                      Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.